DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority Date
Applicant’s claim for the benefit of a prior-filed application (61/963,965 and PCT/US19/13867) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date (provisional application 61/963,965 with filing date of 01/16/2018 and PCT/US19/13867 dated 01/16/2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed applications, Application No.  61/963,965 and PCT/US19/13867, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, the disclosure of the prior-filed application, Application No.  61/963,965 and PCT/US19/13867, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 1-20 
Consequently, claims 1-20 of 16/946,914 are entitled to effective filing date of 16/946,914 i.e. 07/10/2020. 
Drawings
The drawings are objected to for following reasons.  Figures 3-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  See instant application specification [0076-0077] (“the bed in the sleep environment is a "Pressure Balance Sleep" system (PBS.TM.) manufactured by I-Bedding SRL (hereafter, I-Bedding or NOTTINBLU.TM.)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1209" (see instance application specification at least [0101])  and "1211" (see instance application specification at least [0107]) have both been used to designate “dynamic lighting system”.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be 
Specification
The disclosure is objected to because of the following informalities:  
 “…a user computing device position on the bed… in para.[0074] needs to be corrected.  A suggested correction is -- a user computing device positioned on the bed--. Appropriate correction is required. 
“…The sleep system may feature slats resting on a series of pistons interconnected by a pre-stressed steel cable which balances and support the body evenly by distributing the user's weight… in para.[0077] needs to be corrected.  A suggested correction is -- The sleep system may feature slats resting on a series of pistons interconnected by a pre-stressed steel cable which balances and supports the body evenly by distributing the user's weight--. Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  the informalities “receiving from a sleep environment” needs to be corrected to – receiving from a sleep environment located within the hospitality environment – in order to maintain consistency with claim 20 lines 1-2.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):


Claim 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 28 recites “at least one physical product” which renders the claim unclear. More specifically, it is unclear as to whether “at least one physical product” is among one from one or more physical products in claim 1 line 25.
Claim 20  in line 17 recites “at least one physical product” which renders the claim unclear. More specifically, it is unclear as to whether “at least one physical product” is among one from one or more physical products in claim 20 lines 14-15.
Claim 1 in line 11-12 recites “the server comprising a non-transitory, computer-readable storage medium for storing program code, the program code when executed by the processor, causes the processor to” which renders the claim unclear. More specifically, due to conditional or contingency “when” recitation and result-oriented “causes” limitation, it is unclear as whether the limitation following “when” is required or not required. Examiner suggests positive recitation by amending “the server comprising a non-transitory, computer-readable storage medium for storing program code, the program code when executed by the processor, causes the processor to” to -- the server comprising a non-transitory, computer-readable storage medium for storing program code, the program code [[when]] programmed to be executed by the processor, [[causes]] the processor configured to--.
Claim 1 in line 23-28 recites “analyze the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more physical products in the sleep environment; generate one or via machine learning logic, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more sleep-related physical products in the sleep environment; generate one or more sleep-related product recommendations based on the one or more user metric correlations, wherein the one or more sleep-related product recommendations comprise at least one sleep-related physical product among the one or more sleep-related physical products from the sleep environment—or alternatively --analyze via machine learning algorithms, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more sleep-related physical products in the sleep environment; generate one or more sleep-related product recommendations based on the one or more user metric correlations, wherein the one or more sleep-related product recommendations comprise at least one sleep-related physical product among the one or more sleep-related physical products from the sleep environment—.
Claim 20 in line 16-18 recites “analyzing the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more via machine learning logic, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more sleep-related physical products in the sleep environment; generate one or more sleep-related product recommendations based on the one or more user metric correlations, wherein the one or more sleep-related product recommendations comprise at least one sleep-related physical product among the one or more sleep-related physical products from the sleep environment—or alternatively --analyzing via machine learning algorithms, the user report for one or more user metric correlations between at least one of the sleep metric and the activity metric, and one or more product parameters of one or more sleep-related physical products in the sleep environment; generate one or more sleep-related product recommendations based on the one or more user metric correlations, wherein the one or more sleep-related product recommendations comprise at least one sleep-related physical product among the one or more sleep-related physical products 
Claim 3, 4,  6, 7 recite “sleep-related products” which renders the claim unclear. More specifically, it is unclear as to claim 3, 4 and 6 “sleep-related products” is the same as different than or in addition to  “physical products” recited in claim 1 line 25 and if different in what way the they differ.
Claim 3 in line 6 recites “the plurality of product parameters” and  “the sleep-related products” which renders the claim unclear. More specifically, it is unclear as to whether claim 3 line 6 “the plurality of product parameters” and  “the sleep-related products” is referencing those in claim 3 line 5 and/or respectively “product parameters”  and “physical products” in claim 1 lines 24-25.
Claim 7 recites “smart recommendations” which render the claim unclear. More specifically, it is unclear as to what is meant by “smart recommendations” or what makes the recommendation “smart” i.e. user satisfaction, price optimized, machine learning algorithm based recommendation or artificial intelligence (AI) algorithms based recommendation. Examiner suggests amending to -- machine learning algorithm based smart recommendations—or -- machine learning algorithm based recommendations—or --artificial intelligence (AI) algorithms based recommendations--.
Dependent claims 2-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-19  are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Contingently Allowable Subject-Matter
As per independent claims 1 and 20,  independent claims 1 and 20 would be contingently allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 
As per dependent claims 2-19, dependent claims 2-19 would be contingently allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
Additionally, as per dependent claims 2-19, dependent claims 2-19 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in addition to overcoming any other rejections/objections enumerated above.
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1, none of the prior art discloses or renders obvious a system for sleep environment management and sleep-related product recommendations via a hospitality environment, comprising: a sleep environment located in the hospitality environment including all the features, combination and arrangement of features as in claim 1.
As per independent Claim 20, none of the prior art discloses or renders none of the prior art discloses or renders obvious a method for sleep environment management and product recommendations via a hospitality environment comprising: receiving from a sleep environment located in the hospitality environment including all the features, combination and arrangement of features and method steps as in claim 20.
Prior art US 20150348049 A1 to Todasco; Michael Charles et al. discloses systems and methods are provided for facilitating hotel/hospitality services using beacons. More specifically, 
Prior art US 20170065792 A1 to Bonvallet; Eglantine et al. discloses method for optimizing light and sound programs for a falling asleep phase and for an awakening phase of a first user, in a system comprising, for the first user and other users, a bedside device, a bio parameter sensor, a smartphone, and additionally for all users a central server that includes [a] collecting, with regard to the first user, sleep data and sleep context data, said sleep data comprising at least light and sound program played for the falling asleep phase and for the awakening phase, bio parameters and sleep patterns sequence deduced therefrom, said sleep context data comprising at least previous daytime activity such as, sending this data to the central server; [b] building a user-specific model of each user sleep behavior; [c] displaying to the first user, using the group meta-model and in function of the time to go to sleep, a recommended list of light and sound programs or a particular light and sound program, namely a single choice, for the upcoming falling asleep phase and/or the next upcoming wakeup phase. Bonvallet system discloses supplying to the user sleep-related music tracks from websites managed by subscription  music suppliers such as Deezer and Spotify. However, the sleep-related product of Bonvallet is not a physical sleep-related product as claimed. See at least figures 1,2, abstract, [0005-0028], [0037-0043], [0047], [0053-0055],  [0059], [0066], [0078], [0082-0097], [0103-0119], [0132-0133]. [0139], [0143].
Prior art US 20150294086 A1 to Kare; Jordin T. et al. discloses systems and methods related to determining beneficial and customized surroundings for a subject in a healthcare setting or related type setting such as a sleep clinic, elder care centers based at least in part on the subject's personal profile including one or more of personal health information, detected biological data, input from the subject itself, or input from a healthcare worker. See at least figures 1-4, [0036-0039], [0103], [0118], [0125-0126].
Prior art US 20110202396 A1 to Viveiros; Walter et al. discloses a portable interactive modular selling relaxation/sleep room that recreates the home environment in a retail business location to help educate the user for sales and training purposes. The plug and play selling system utilizes standard electrical connectors to allow for seamless integration within a store without the need of electricians or construction contractors. Encompassing all five senses in an interactive environment develops an intellectual and emotional connection with the user which allows the product implementation to demonstrate features and value in a more meaningful and engaging manner over traditional retail environments. The computer system implemented inside of the system encompasses an interaction engine which utilizes sensors and monitoring equipment to record and analyze the user to provide real-time responses and also feedback to a central database for future interaction development. See at least figures 1-15, [0002], [0006-0021], [0040-0049], [0053-0067].
However, none of the prior art discloses all the features, all the features, combination and arrangement of features as in claim 1 or all the features, combination and arrangement of features and method steps as in claim 20.
Additionally, as per dependent claims 2-19, dependent claims 2-19 would be contingently allowable based on their direct/indirect dependency on corresponding contingently allowable base claim.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20170061404 A1 for disclosing  Ecommerce system and method to personalize products and services by detecting personal preferences or determining according to several different systems and methods and based on these preferences personal providing services to the person similar in term of personalized product provision to that disclosed.
US 20160374600 A1 for disclosing a method and system for assisting an individual, product provider and/or service provider. More particularly, a method and system for assisting an individual by predicting behavior or an emotional state of the individual, and the product or service provider by providing useful information for promotion, rating, selling and standardization purposes, or for the design of customized products similar in terms of providing useful information for promotion, rating, selling purposes similar to that disclosed.
US 20120323591 A1 for disclosing , computer systems, and computer-readable media for use in adaptively utilizing components present in a clinical care room to facilitate caring for a patient. This new generation smart room is designed in such a way as to create different zones within and outside the room with each zone taking advantage of certain components in support of specific workflows. In turn, the components in the room are integrated with each other and are contextually aware of each other. The end result is a room that can adaptively and automatically transform from one scene to another scene in order to meet the needs of clinicians, patients and 
US 20120071706 A1 for disclosing system and method directed to qualifying an image(s) and exposing an individual to the qualified image(s) for the purpose of eliciting a relaxation response similar in terms of providing a relaxation inducing environment to a end-user to that disclosed.
US 20110230790 A1 for disclosing  a  sleep-monitoring  method and system  that can be used in medical applications, as well as for physiological human sleep monitoring, regulation and planning in a home environment similar in terms of sleep monitoring to that disclosed.
US 20100191551 A1 for disclosing  systems and methods for integrating hospitality services in a single application available to a portable electronic device. Using the single application, a user can access and control hotel services before arriving at the hotel, upon arriving at the hotel, in the hotel room, in the local vicinity, and after leaving the hotel. Such services can include, for example, controlling room setting either within the room or outside of the room similar in terms of hospitality room comfort and service control to that disclosed.
US 20070176920 A1 for disclosing  a system for providing a personalized experience to a person in a medical environment through changes in lighting and audio solutions together with projections of images and/or animations that are initiated by the entrance of a person (professional or patient) in a medical environment, a certain ambience/atmosphere is created in this specific architectural context similar in term of personalized user environment creation to that disclosed.
“An Electronic Intelligent Hotel Management System For International Marketplace” to Rahim et al. for disclosing a web based intelligent automated hotel/hosptiality management 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            October 22, 2021